Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-755
                         Lower Tribunal No. 09-11490
                             ________________


                                Peter M. Vita,
                                    Appellant,

                                        vs.

                         Michael Alan Stern, et al.,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Rosa I.
Rodriguez, Judge.

      Lindsey M. Tenberg, P.A. (Lighthouse Point), for appellant.

      Shearin & Kahn, LLC, and Zachary L. Catanzaro (Boca Raton), for appellee
Steve Berke.


Before SUAREZ, C.J., and LAGOA and SCALES, JJ.

      SCALES, J.
      Appellant Peter Vita (“Vita”) appeals two final judgments entered by the

trial court: Order Granting Third Party Bidder Steven Berke's Motion for Writ of

Possession (“Possession Order”) and Order Upon Third Party Purchaser's Motion

for Payment of Rent (“Payment Order”). In his appeal, Vita challenges these two

final orders by asserting three distinct issues: (i) the trial court failed to properly

determine Vita's tenancy status; (ii) the trial court erred by granting a double

remedy; and (iii) the trial court erred in entering the Payment Order against his

wife, Kimberly Vita.

      As to the first and second issues on appeal, we affirm without further

discussion. As to the third issue on appeal, Vita asserts that the trial court lacked

jurisdiction over Vita's wife, and therefore erred by including her in the Payment

Order as if she were a defendant. We agree. Because Kimberly Vita was never

named in the lawsuit and never received service of process, the trial court did not

acquire jurisdiction to enter a judgment against her. See Synchron, Inc. v. Kogan,

757 So. 2d 564, 565 (Fla. 2d DCA 2000).

      We reverse the Payment Order and remand for the entry of a revised

payment order that omits Kimberly Vita. We affirm the Payment Order and the

Possession Order in all other respects.

      Affirmed in part; reversed in part.




                                            2